1 Reported in 223 N.W. 787.
Certiorari to review the action of the industrial commission in disallowing the claim of the relator for compensation under the workmen's compensation act.
She slipped and fell some 20 months before the hearing. She is suffering from a chronic disease of the mitral and other valves of the heart, and the sole question in dispute is whether this condition has been aggravated by the fall. The evidence is conflicting. The disease is progressive in character. Some physicians were of opinion that it has been accelerated by the fall. Others were of opinion that it has not been affected by the fall.
The triers of fact have weighed the evidence and found that the disease was in no manner caused or aggravated by the fall. This record is such that their finding is conclusive. 6 Dunnell, Minn. Dig. (2 ed.) § 10426, and cases there cited; also Reardon v. City of Austin, 174 Minn. 359, 219 N.W. 292.
Order affirmed.
 *Page 1